Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double patenting rejection has been withdrawn. 

Response to Arguments
1.	Applicant's arguments filed in the amendment filed on 1/18/2022 have been fully considered but they are not persuasive. The reason set forth below.

REMARKS
1.   	On pages 8-9 of the remark Applicant argued prior art fails to teach the claimed limitation “identifying, based at least ………….., the transmit direction”
 	
 	In response:
 	The examiner respectfully disagrees. Prior art Bergman at Fig.2; [0019]; [0028]; [0051]-[0055] discloses a TP sending discovery signal to a UE that is received by the UE. For the TP 2001, the transmission direction is the UE 2002 for this discovery signal and for the UE 2002, the receiving direction is the UE 2002 for this discovery signal. [0028]; [0051]-[0055]; [0064] discloses the UE can identify the identifier of the beam pointing direction when it receives the discovery signal in the narrow beam or broad beam from the TP. When the UE receives the discovery signal in the narrow beam or broad beam in a particular direction, it can identify the direction of the narrow beam or broad beam. If a particular definition of the claimed term 

2.   	On pages 8-9 of the remark Applicant argued prior art fails to teach the claimed limitation “selecting, based at least ………….., the discovery signal”

In response:
 	The examiner respectfully disagrees. Prior art Bergman at Fig.2; [0019]; [0028]; [0051]-[0055] discloses a TP sending discovery signal to a UE in the narrow beam or broad beam that is received by the UE and also discloses the UE identify the beam pointing direction. [0025] discloses subset of sequences (=orthogonal metric) are used for different discovery signal that is transmitted in the narrow beam or wide beam in a particular direction. [0052] discloses discovery signals include the use of complex-valued scrambling symbol sequences, such as Zadoff-Chu sequences, to generate symbols to multiplex on the physical resource configuration. [0026] discloses based on the first and second subsets of sequences, the UE may determine to perform one of repeatedly attempting to detect the discovery-related signal. Here the first and second subsets of sequences corresponds to orthogonal metric. 
 	For the above reasons, examiner maintains the rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


2.	Claims 1-5, 8-12, 15-19 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S.  Pre-Grant Publication US 2019/0124587 A1 to Bergman et al. (hereinafter Bergman).

 	As to claims 1, 8, 15 and 22, Bergman disclose a method for wireless communication at a receiving device, the method comprising: 
 	receiving a discovery signal from a transmitting device, the discovery signal transmitted in a transmit direction using a directional transmission (Bergman; Abstract; [0024] discloses a UE receiving discovery signal from a TP. [0019] discloses discovery signal is transmitted in a specific direction using a azimuth angle or elevation angle)  
 	identifying, based at least in part on a receive direction associated with the discovery signal, the transmit direction (Bergman; [0019]; [0024]; [0051]; [0055]; Fig.2:S2-1 shows and  discloses UE receiving narrowband and wideband discovery signal in a different receiving direction and [0028] discloses UE  identify an identifier for the beam pointing direction discovered by the UE);  
 	selecting, based at least in part on at least one of the transmit direction or a location parameter associated with the transmitting device, an orthogonal metric to be used to recover the discovery signal (Bergman; [0019]; [0055]  discloses narrow band discovery signal and wideband discovery signal are transmitted in different direction or angle. [0025] discloses different subset of sequences (=orthogonal metric) are used for different discovery signal [0052] discloses discovery signal includes complex-valued scrambling symbol sequences, such as Zadoff-Chu sequences.[0026] discloses based on the first and second subset of sequences the UE detects the discovery signal. Bergman is applied for the 1st alternative);  and 


 	As to claims 2, 9 and 16, the rejection of claim 1 as listed above is incorporated herein. In addition Bergman discloses further comprising: 
 	identifying a location parameter associated with the receiving device (Bergman; [0019]; [0025] discloses narrow beam and wide beam corresponds to location parameter); and 
 	selecting the orthogonal metric based at least in part on the location parameter (Bergman; [0019]; [0025] discloses sequences (=orthogonal metric) are selected based on the narrow beam and wide beam).

	As to claims 3, 10 and 17, the rejection of claim 1 as listed above is incorporated herein. In addition Bergman discloses further comprising: 
 	identifying a travel direction associated with the receiving device (Bergman; [0064]);  and 
 	selecting the orthogonal metric based at least in part on the travel direction (Bergman; [0064])

	As to claims 4, 11 and 18, the rejection of claim 1 as listed above is incorporated herein. In addition Bergman discloses further comprising:
 		identifying a receiving device type associated with the receiving device (Bergman; [0019]; [0025] discloses of determining narrow band UE (=type)); and
 		selecting the orthogonal metric based at least in part on the receiving device type (Bergman; [0019]; [0025] discloses sequences (=orthogonal metric) are selected based on the UE).

	As to claims 5, 12 and 19, the rejection of claim 1 as listed above is incorporated herein. In addition Bergman further comprising:
	identifying a location parameter, a travel direction, and a receiving device type associated with the receiving device (Bergman; [0019]; [0025]; [0064]); and
 		selecting the orthogonal metric based at least in part on the location parameter, the travel direction, the receiving device type, or any combination thereof (Bergman; [0019]; [0025]; [0064]).

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 6-7, 13-14 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2019/0124587 A1 to Bergman et al. (hereinafter Bergman) in view of U.S.  Pre-Grant Publication US 2013/0208697 A1 to Hwang et al. (hereinafter Hwang)

 		As to claims 6, 13 and 20, Bergman discloses a transmitting device, but fails to disclose a temporary identifier associated with the transmitting device and a duration associated with the temporary identifier. However, Hwang discloses further comprising: 
 		identifying a temporary identifier associated with the transmitting device and a duration parameter associated with the temporary identifier (Hwang; [0014]; [0017] discloses a transmitting device receiving information indicating temporary identifier and timer value and based on the information, the transmitting device communicate with other device) ; and 
 		transmitting a signal to the transmitting device based at least in part on the identified temporary identifier and the duration parameter (Hwang; [0014]; [0017] discloses a transmitting device receiving information indicating temporary identifier and timer value and based on the information, the transmitting device communicate with other device). 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order to perform communication using the IDs, whose global uniqueness within the system is guaranteed and whose security may be ensured like in the cellular communication system.

		As to claims 7, 14 and 21, Bergman discloses a transmitting device, but fails to disclose a generating temporary identifier associated with the receiving device and a duration associated with the temporary identifier. However, Hwang discloses further comprising:
 	 	generating a temporary identifier associated with the receiving device (Hwang; [0014]; [0017] discloses base station generating a temporary identifier associated with the receiving device); 
 		determining a duration parameter associated with the temporary identifier (Hwang; [0014]; [0017] discloses the base station determining timer value); and 

 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order to perform communication using the IDs, whose global uniqueness within the system is guaranteed and whose security may be ensured like in the cellular communication system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, , Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478